DATE 10/13/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      10/13/2015 4:11:24 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-74337

VOLUME                       PAGE                       OR          IMAGE # 67390148

DUE 10/19/2015                                        ATTORNEY 15380700

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         9/22/2015

REQUEST FOR FINDINGS OF FACT: N/A

REQUEST TRANSCRIPT DATE FILED                                         10/9/2015

NOTICE OF APPEAL DATE FILED                                         10/9/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                              10/9/2015 3:40:32 PM
                                                                         Chris Daniel - District Clerk Harris County
                                                                                            Envelope No. 7316780
                                                                                                By: Deandra Mosley
                                                                                      Filed: 10/9/2015 3:40:32 PM

                               CAUSE NO. 2013-74337

RSM PRODUCTION CORP.,          §                      IN THE DISTRICT COURT OF
and JACK GRYNBERG,             §
                               §
               Plaintiffs,     §
                               §
VS.                            §                           HARRIS COUNTY, TEXAS
                               §
GLOBAL PETROLEUM GROUP,        §
LTD., TRICON GEOPHYSICS, INC., §
SEABIRD EXPLORATION,           §
AMERICAS, INC., and BLACKWATER §
SUBSEA, LLC,                   §
                               §
               Defendants.     §                              189TH DISTRICT COURT

            PLAINTIFFS’ NOTICE OF INTERLOCUTORY APPEAL

      Plaintiffs, RSM Production Corp. and Jack Grynberg file this Notice of

Interlocutory Appeal, pursuant to Texas Rule of Appellate Procedure 25.1, and show the

Court as follows:

      1.     This appeal is from the 189th Judicial District Court of Harris County, Texas,

the Honorable William Burke presiding.

      2.     The style of the cause in the trial court is: RSM Production Corp., et al. v.

Global Petroleum Group, Ltd., et al.; Cause Number 2013-74337.

      3.     Plaintiffs desire to appeal from the Court’s Order Sustaining Global

Petroleum Group, Ltd.’s Special Appearance in this matter, signed September 22, 2015.

      4.     This interlocutory appeal is taken pursuant to Texas Civil Practice and

Remedies Code § 51.014 (a)(7) and is an accelerated appeal.
      5.    This appeal is taken to either the First or Fourteenth Court of Appeals in

Houston, Texas.

                                      Respectfully submitted,

                                      /s/ Randall C. Owens
                                      Howard L. Close
                                      State Bar No. 04406500
                                      Randall C. Owens
                                      State Bar No. 15380700
                                      Bradley W. Snead
                                      State Bar No. 24049835
                                      Andrew C. Nelson
                                      State Bar No. 24074801
                                      WRIGHT & CLOSE, LLP
                                      One Riverway, Suite 2200
                                      Houston, Texas 77056
                                      Telephone: (713) 572-4321
                                      Facsimile: (713) 572-4320

                                      Attorneys for Plaintiffs,
                                      RSM Production Corp. and Jack Grynberg




                                         2
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served on the
following attorneys by electronic service on this 9th day of October 2015:

Brian F. Antweil
Katten Muchin Rosenman UK, LLP
1301 McKinney Street, Suite 3000
Houston, TX 77010-3033

Attorneys for Defendants,
Global Petroleum Group, Ltd.,
Tricon Geophysics, Inc. and
Blackwater Subsea, LLC

Chris Hanslik
Chris T. James
Boyar Miller
4265 San Felipe, Suite 1200
Houston, Texas 77027

Attorneys for Defendant,
SeaBird Exploration Americas, Inc.


                                        /s/ Randall C. Owens
                                        Randall C. Owens




                                          3
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 13, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201374337__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: ACTIVE
STYLE: RSM PRODUCTION CORPORATION         VS GLOBAL PETROLEUM GROUP LTD
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00013-0001 DEF          ALL INTERESTED PARTIES
_     00012-0001 AGT          ALL INTERESTED PARTIES
_     00011-0001 DEF          MODEL, LEV
_     00010-0001 AGT          GLOBAL PETROLEUM GROUP LTD (GR
_     00009-0001 AGT          BLACKWATER SUBSEA LLC (A TEXAS
_     00008-0001 AGT          SEABIRD EXPLORATION AMERICAS I
_     00007-0001 AGT          TRICON GEOPHYSICS INC (A COLOR
_     00006-0001 DEF 01275750 BLACKWATER SUBSEA, LLC             ANTWEIL, BRIA

==> (12) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       OCT 13, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201374337__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: OTHER CIVIL                       CASE STATUS: ACTIVE
STYLE: RSM PRODUCTION CORPORATION         VS GLOBAL PETROLEUM GROUP LTD
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00005-0001 DEF 00793895 SEABIRD EXPLORATION, AMERICAS,     HANSLIK, CHRI
_     00004-0001 DEF 01275750 TRICON GEOPHYSICS INC              ANTWEIL, BRIA
_     00003-0001 PLT 04406500 GRYNBERG, JACK                     CLOSE, HOWARD
_     00001-0001 PLT 04406500 RSM PRODUCTION CORPORATION         CLOSE, HOWARD




==> (12) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP